Exhibit 10.3

This Instrument Prepared By:

Samuel J. Hagan, IV, Esquire

DeBoest, Stockman, Decker

Broughton & Hagan, P.A.

1415 Hendry Street

Fort Myers, Florida 33901-2904

 

Page 1

 


--------------------------------------------------------------------------------



 

 

MORTGAGE DEED

CONTAINING FUTURE ADVANCE CLAUSE AND RESTRICTING ALIENATION

THIS INDENTURE is made and executed this 18th day of January, 2006, by and
between ENCLAVES OF EAGLE NEST LLC, a Florida limited liability company, whose
address is 45 Knollwood Road, Fifth Floor, Elmsford, New York 10523 (hereinafter
referred to as “Mortgagor”), to ORION BANK, including its successors and/or
assigns, with offices located at P.O. Box 413040, Naples, Florida 34101-3040
(hereinafter referred to as “Mortgagee”).

W I T N E S S E T H:

WHEREAS, the Mortgagor has become indebted to the Mortgagee in the sum of Two
Million Five Hundred Thousand and No/100ths Dollars ($2,500,000.00), as
evidenced by a certain Promissory Note of even date herewith executed by
Mortgagor and delivered to Mortgagee and by reference being made a part hereof,
the same as though the entire Promissory Note had been set out herein.

WHEREAS, the Mortgagor is desirous of securing the prompt payment of such Note
and the several installments of principal, interest and the monthly payments
therein provided for, and any additional indebtedness accruing to the Mortgagee
on account of the future payments, advances or expenditures made by the
Mortgagee as hereinafter provided.

1.            GRANT OF MORTGAGE. The Mortgagor, for the purpose of securing the
prompt payment of indebtedness as it becomes due and also for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) to it in hand paid
by the Mortgagee, at or before the ensealing and delivery of these presents, the
receipt whereof is hereby acknowledged, has granted, bargained, sold, released,
conveyed, and confirmed, and by these presents does grant, bargain, sell, alien,
release, convey, and confirm unto the Mortgagee forever all that tract or parcel
of land situated, lying and being in the County of Lee, State of Florida,
described as follows, to-wit:

See attached Exhibit “A”

Together with all and singular the tenements, hereditaments and appurtenances
thereunto belonging or in anywise appertaining, and any and all buildings,
improvements, and fixtures now or hereafter existing on the real property, and
any and all personal property used or to be used in connection with the
operation of any business on the property whether or not attached to the land,
and the reversion or reversions, remainder and remainders, rents, issues and
profits thereof, and also in all the estate, rights, title, interest, property,
possession, claim and demand whatsoever, as well as in law as in equity of the
Mortgagor, of, in, and to the same, and every part and parcel thereof with the
appurtenances. To have and to hold the herein granted and described premises
with the appurtenances unto the Mortgagee, to its own proper use, benefit, and
behoof forever; and the said Mortgagor does covenant with the Mortgagee that it
is seized of an indefeasible estate in fee simple in such premises and will
warrant and forever defend the title thereof unto the Mortgagee against all
lawful claims whatsoever.

2.            PAYMENT OF NOTE. These presents are upon the express condition
that if the Mortgagor shall pay unto the Mortgagee the indebtedness according to
the terms of the Note hereinabove referred to, without deduction or credit for
taxes, then these presents and the estate hereby granted shall cease, determine,
and be void.

 

Page 2

 


--------------------------------------------------------------------------------



 

 

3.            COVENANTS OF MORTGAGOR. The Mortgagor, in order to more fully
protect the security of this Mortgage, does hereby covenant and agree as
follows:

a.   That it will pay all water and sewer rates, real estate taxes and
assessments, and other governmental or municipal charges, fines or impositions
levied upon such premises or upon the interest of the Mortgagor in and to such
premises for which provision has not been made heretofore, and will deliver
proper receipts therefor to the Mortgagee, and in default thereof, the Mortgagee
may pay the same. Any payments so made by the Mortgagee shall be a lien on the
mortgaged property and shall be added to the amount of the indebtedness secured
by these presents.

b.   That it will not claim or demand or be entitled to receive any credit or
credits on the principal indebtedness secured hereby or on the interest payable
thereof for so much of the taxes assessed against such lands as is equal to the
tax rate applied to the principal indebtedness due on this Mortgage or any part
thereof, and that no deduction shall be claimed from the taxable value of such
lands and premises by reason of this Mortgage and that during the continuance of
this Mortgage, the Mortgagor shall keep all the buildings and other improvements
subject to this Mortgage in good substantial repair, and that if the Mortgagor
shall neglect to do so, the Mortgagee may, at its option, enter upon the
premises from time-to-time in order to repair and keep in repair such premises
without thereby becoming liable to the Mortgagor or any person holding under it
in possession, and that the Mortgagee’s expense of so repairing or keeping in
repair shall be a lien on the mortgaged premises added to the amount of the
indebtedness secured by these presents.

c.   That it will keep the improvements now existing or hereafter erected on the
mortgaged property insured as may be required, from time-to-time, by the
Mortgagee against loss by fire and other hazards, casualties, and contingencies,
including flood insurance in such amounts and for such periods as may be
required by the Mortgagee and will promptly, when due, pay any premiums on such
insurance. Insurance shall be carried in companies approved by the Mortgagee,
and the policies and renewals thereof shall be held by the Mortgagee and have
attached thereto loss payable clauses in favor of and in form acceptable to the
Mortgagee. In the event of loss, the Mortgagor will give immediate notice by
mail to the Mortgagee, and the Mortgagee may make proof of loss if not made
promptly by the Mortgagor, and each insurance company concerned is hereby
authorized and directed to make payment for such loss directly to the Mortgagee
instead of to the Mortgagor and Mortgagee jointly, and the insurance proceeds,
or any part thereof, may be applied by the Mortgagee, at its option, either to
the reduction of the indebtedness hereby secured or to the restoration or repair
of the property damaged. In the event of foreclosure of this Mortgage or other
transfer of title to the mortgaged property in extinguishment of the
indebtedness secured hereby, all right, title and interest of the Mortgagor in
and to any insurance policies then in force shall pass to the purchaser or
grantee. Any premium not paid by the Mortgagor may be paid by the Mortgagee, and
the amount so paid shall be a lien on the mortgaged property and shall be added
to the indebtedness hereby secured.

d.   That in the event the premises or any part thereof shall be taken or
condemned for public or quasi-public purposes by the proper authorities, the
Mortgagor shall have no claim against the award for damages or be entitled to
any portion of the award until the within Mortgage shall be paid and all rights
to damages of the Mortgagor are hereby assigned to the Mortgagee to the extent
of any indebtedness

 

Page 3

 


--------------------------------------------------------------------------------



 

that remains unpaid, the Mortgagor, however, having the right to appeal such
award to the courts of competent jurisdiction.

e.   That failure at any one or more times of the Mortgagee to assert its rights
shall not be deemed a waiver of the Mortgagee’s right hereunder.

f.    That upon default by the Mortgagor of any covenant herein contained or
upon default by the Mortgagor in the payment of interest or any installment of
principal or of any part thereof immediately when due or of any monthly
installment for taxes, assessments, water and sewer rates or other municipal or
governmental rates, charges, impositions or liens, or any other payments to be
made by the Mortgagor hereunder, or in the event the Mortgagor shall fail to
comply with the laws, rules, regulations and ordinances made or promulgated by
lawful authority which are now or may hereafter become applicable to the
mortgaged premises, or if any building, structure or other improvement on the
premises shall be removed or demolished by the Mortgagor or their agents or
servants without the written consent of the Mortgagee, or in the event of the
default of any of the terms or conditions of the commitment to make the loan or
any other instrument securing the loan as evidenced by the Note secured hereby,
then in any of these cases, the principal indebtedness or so much thereof as may
remain unpaid with all arrearages of interest charges and all advancements at
the option of the Mortgagee shall become and be due immediately thereafter.

g.   In addition to the financial reporting requirements set forth in the Loan
Agreement of even date between Mortgagor and Mortgagee, Mortgagor will furnish
or cause to be furnished to Mortgagee such financial information, in form and
substance satisfactory to Mortgagee, as Mortgagee may request from time to time.
Failure to furnish accurate and complete financial information to Mortgagee as
above required within thirty (30) days after the request shall be a violation of
the covenants of this Mortgage and shall, without limiting any other right or
remedy of Mortgagee on a default hereunder, allow Mortgagee to immediately
accelerate the Note or Notes secured hereby in the same manner as in the case of
nonpayment according to the terms of the Note or Notes, all at the option of the
Mortgagee.

h.   LATE PAYMENTS: OPTION TO CHARGE HIGHER INTEREST. In the event any payment
of principal hereunder is made more than ten (10) days after the date called for
in the Note or Notes secured hereby, the Mortgagee, at its option, may charge
and collect interest for that installment period at the maximum annual rate
allowed by law. Any failure to pay the amount of increased interest after
written demand shall allow the Mortgagee to declare the entire unpaid
indebtedness due and payable at once.

i.     NOTICE. THIS MORTGAGE GIVES THE MORTGAGEE THE OPTION TO ACCELERATE
PRINCIPAL UPON ALIENATION OR ENCUMBRANCE OF THE PROPERTY WITHOUT CONSENT, ALL AS
PROVIDED HEREIN. In the event Mortgagor shall sell, convey, alienate, transfer,
mortgage or otherwise encumber any interest or be divested of any interest or
alienate or transfer any interest or be divested of any interest or the right to
any interest in the lands and hereditaments which are the subject of this
Mortgage whether by voluntary acts of Mortgagor or by any involuntary means
imposed on Mortgagor or the lands and hereditaments without the express written
consent of the Mortgagee first had and obtained, Mortgagee shall have the right,
at its option, to declare any indebtedness or obligations secured hereby
immediately due and payable in full notwithstanding any maturity date or dates
specified in any Notes or

 

Page 4

 


--------------------------------------------------------------------------------



 

evidence of indebtedness secured hereby, or in the alternative, the Mortgagee
may, at its option, increase the rate of interest due under the Note or Notes
secured hereby up to the maximum rate of interest allowed by law.

4.            EVENTS OF DEFAULT. The principal indebtedness represented by the
Note secured by this Mortgage, or the amount from time-to-time due thereunder
for advancement thereon, together with interest, shall become immediately due
and payable, although the period limited for the payment thereof shall not have
arrived and the Mortgagee may foreclose this Mortgage and other loan documents
securing the Note secured by this Mortgage upon the occurrence of any of the
following events after the expiration of any applicable grace period:

a.   Upon the filing of any Construction Lien against the premises and the
failure of the owner thereof to procure, within thirty (30) days after the same
is filed, a cancellation of the lien or a discharge thereof, as a lien against
the property, in the manner and form provided by law.

b.   Should Mortgagor fail to pay the secured indebtedness, or any part thereof,
when and as the same shall become due and payable.

c.   Should any representation or warranty of Mortgagor herein contained or
contained in any instrument, document, transfer, conveyance, assignment or
agreement given with respect to the secured indebtedness prove untrue or
misleading in any material aspect.

d.   Should the premises be subject to actual or threatened waste, or any part
thereof be removed, demolished or materially altered so that the value of the
premises be diminished except as provided for herein.

e.   Should any federal or state tax lien be filed of record against Mortgagor,
any Guarantor or the premises, and not be removed by payment or bond within
thirty (30) days from date of recording.

f.    Should any claim of priority to this Mortgage, lien or otherwise be
asserted in any legal, administrative or equitable proceeding.

g.   Should Mortgagor or any of the Guarantors or makers of the Note secured
hereby make any assignment for the benefit of creditors, or any preferential
payment or fraudulent transfer pursuant to Florida law, the Federal Bankruptcy
Code or other applicable law, or should a receiver, liquidator or trustee of
Mortgagor or any of the Guarantors or makers or any of Mortgagor’s property be
appointed, or should any petition for the bankruptcy, reorganization or
arrangement of Mortgagor or any of the Guarantors or makers, pursuant to the
Federal Bankruptcy Code or any similar statute be filed, or should Mortgagor or
any of the Guarantors or makers be adjudicated bankrupt or insolvent, or should
Mortgagor or any of the Guarantors or makers, if an individual, die, or, if a
corporation or Limited Partnership, be liquidated or dissolved or its charter
expire or be revoked, or if a partnership or business association be dissolved
or partitioned, or if a trust be terminated or expire.

h.   Should Mortgagor fail to keep, observe, perform, carry out, and execute in
every particular the covenants, agreements, obligations, and conditions set

 

Page 5

 


--------------------------------------------------------------------------------



 

out in this Mortgage, or in the Note, or in any other loan document given with
respect to the secured indebtedness.

i.     Should foreclosure proceedings (whether judicial or otherwise) be
instituted in any mortgage or junior lien of any kind secured by any portion of
the premises.

j.     Should Mortgagor default in any other loan from Mortgagee to Mortgagor.

k.   Should Mortgagor encumber, sell or otherwise dispose of the mortgaged
premises, or any part thereof, without the consent in writing of the Mortgagee.

l.     Should a material adverse change occur in Mortgagor’s or any Guarantor’s
financial condition as determined by Mortgagee.

5.            EXCESS ADVANCES. If the Mortgagee is obliged to expend, for the
purposes herein set forth, sums of money which will exceed the amount of the
principal agreed to be advanced hereunder, such excess, with interest at the
rate provided for in the Promissory Note secured hereby per annum from the time
of each advancement, shall be added to the principal due hereunder, and the
Mortgagee shall have all the remedies for the collection thereof which are
herein specified regarding the principal hereof.

6.            ADDITIONAL RIGHTS OF MORTGAGEE. Upon the default of the Mortgagor
in the performance of the terms and covenants herein contained or should any
event occur which entitles the holder of this Mortgage to demand the principal
thereof or to refuse any further advancements on account of such principal, the
holder of this Mortgage shall be fully and completely entitled, empowered and
authorized and is hereby empowered and authorized irrevocably by the Mortgagor
without any further consent or authorization, to expend all sums of money which,
in its judgment and discretion, shall be reasonably necessary to protect and
preserve the mortgaged premises.

To induce the Mortgagee to advance the principal sum secured hereby or any part
thereof, and as a prime essential consideration to the Mortgagee, the Mortgagor,
for itself and its heirs and assigns, hereby constitutes and appoints the
Mortgagee, irrevocably, as its agent for the purpose of carrying out in every
respect the authority herein granted and if Mortgagor is in default under the
Mortgage or the Promissory Note secured hereby, to enter into written or oral
contracts in the name of and on behalf of the Mortgagor for the renting or
hiring of the premises or any part thereof, under such terms and conditions as
may seem advisable to the Mortgagee, and to use the rents, issues, and profits
for the upkeep and maintenance of the premises and for the payment of prior
liens and the liquidation of all interest due on mortgages to the Mortgagee and
to others at the option of Mortgagee, and for taxes, insurance, water charges,
etc., and to apply any surplus to the amount due for principal on the within
Mortgage.

7.            APPOINTMENT OF RECEIVER.

a.   Appointment. If, at any time after default in the discretion of Mortgagee,
a receivership may be necessary to protect the premises or the security of the
Mortgagee, whether before or after maturity of the indebtedness hereby secured,
or at the time of or after the institution of suit to collect such indebtedness
or to enforce this Mortgage, Mortgagee shall, as a matter of strict right and
regardless of the value of the

 

Page 6

 


--------------------------------------------------------------------------------



 

security for the amounts due hereunder or secured hereby or of the solvency of
any party bound for the payment of such indebtedness, have the right to the
appointment on ex parte application and without notice to Mortgagor by any court
having jurisdiction of, a receiver to take charge of, manage, preserve, protect
and operate the premises and any business or businesses located thereon, to
collect the rents, issues, profits, and income thereof, to make all necessary
and needed repairs, to complete the construction of any improvements which has
been undertaken but not completed, and to pay all taxes and assessments against
the premises and insurance premiums for insurance thereon and after the payment
of the expenses of the receivership, including reasonable attorney’s fees to
Mortgagee’s attorney, and after compensation for management of the property, to
apply the net proceeds in reduction of the indebtedness hereby secured or in
such manner as the court shall direct. All such expenses shall be secured by the
lien of this Mortgage until paid.

b.   Entry and Possession. The receiver, or its agent, shall be entitled to
enter upon and take possession of any and all of the premises, together with any
and all businesses conducted and all business assets used therewith or thereon,
or complete construction of improvements, to the same extent and in the same
manner as Mortgagor might lawfully do. The receiver personally, or through its
agents or attorney, may exclude Mortgagor and its subsidiaries, agents, servants
and employees wholly from the premises and have, hold, use, operate, manage, and
control the same and each and every part thereof, and in the name of Mortgagor,
its subsidiaries, or agents, exercise all of their rights and powers and use all
of the then existing items of security and collateral, materials, current
supplies, stores, and assets and, at the expense of the premises, maintain,
restore, complete construction, insure and keep insured, the properties,
equipment and apparatus provided or required for use in connection with such
business or businesses, and make all such necessary and proper repairs,
renewals, and replacements, and all such useful alterations, additions,
betterment and improvements as receiver may deem judicious.

c.   Such receivership shall, at the option of Mortgagee, continue until full
payment of all sums hereby secured or until title to the property shall have
passed by foreclosure sale under this Mortgage.

8.            OTHER LIENS. Mortgagor shall keep the premises free from all other
liens, and, upon demand of Mortgagee, pay and procure release of any lien which
in any way may impair the security of this Mortgage.

9.            MORTGAGEE’S RIGHTS, SEPARATE, DISTINCT, AND CUMULATIVE: ELECTION
OF REMEDIES. The rights of Mortgagee, its successors and assigns, granted and
arising under the clauses and covenants contained in this Mortgage or any other
loan documents shall be separate, distinct, and cumulative of other powers and
rights herein granted and all other rights which Mortgagee may have in law or
equity, and none of them shall be in exclusion of the others; and all of them
are cumulative to the remedies for collection of indebtedness, enforcement of
rights under mortgages and preservation of security as provided at law. No act
of Mortgagee, its successors or assigns, shall be construed as an election to
proceed under any one provision herein or under the Note to the exclusion of any
other provision, or an election of remedies to the bar of any other remedy
allowed at law or in equity, anything herein or otherwise to the contrary
notwithstanding.

10.            CHANGE OF LAW. In the event of the passage after the date of this
Mortgage of any law deducting any lien from the value of land for the purpose of
taxation or the

 

Page 7

 


--------------------------------------------------------------------------------



 

changing in any way of the laws now in force for the taxation of mortgages or
debts secured by mortgage or of the manner of collection of any such taxes, so
as to affect and lessen the net income on the indebtedness secured by this
Mortgage, the whole of the principal sum secured by this Mortgage, together with
the interest due thereon shall, at the option of the Mortgagee, without notice
to any party, become immediately due and payable.

11.            COUNSEL FEES. The Mortgagor shall pay, on demand, the reasonable
counsel fees and expenses of the Mortgagee incurred in any action or proceeding
wherein the lien or the amount secured thereby may be affected, including
counsel fees incurred on appeal. Such counsel fees and expenses shall be added
to the Mortgage debt and secured by all the provisions contained herein.

12.            FUTURE ADVANCE. The total amount of the indebtedness secured
hereby may be decreased or increased from time-to-time, but the total unpaid
balance so secured at any one time shall not exceed the principal sum of Twenty
Million and No/100ths Dollars ($20,000,000.00), plus interest thereon and any
disbursements made for the payment of taxes, levies or insurance on the property
covered by the lien of this Mortgage, with interest thereon; and this Mortgage
shall secure any and all additional or further monies which may be advanced by
Mortgagee to the Mortgagor after the date hereof, which future advances of
money, if made, shall be evidenced by a Note or Notes executed by the Mortgagor
or to the Mortgagee bearing such rate of interest and with such maturities as
shall be determined from time-to-time, but any and all such future advances
secured by this Mortgage shall be made not more than twenty (20) years after the
date hereof. Nothing herein contained shall be deemed an obligation on the part
of the Mortgagee to make future advances.

Any Notice filed in accordance with Florida Statute 697.04 shall also be sent by
certified mail to Mortgagee within five (5) days of filing said Notice,
Attention: Commercial Loan Department, P.O. Box 413040, Naples, Florida
34101-3040. Mortgagee may change the recipient of said Notice in its sole
discretion by providing written notice of said change to Mortgagor.

13.            BINDING EFFECT. This instrument shall inure to the benefit and be
binding upon the successors, administrators, and assigns of the parties.

14.            INTERPRETATION. Whenever used herein, the terms “Mortgagor” and
“Mortgagee” include all the parties to this instrument and the heirs, legal
representatives, and assigns of individuals, and the successors and assigns of
corporations; and the term “Note” or “Notes” includes all the Notes herein
described, if more than one, and any extensions, modifications or renewals
thereof. Whenever used, the singular number shall include the plural and the
plural the singular, and the use of any gender shall include all genders.

15.            SECURITY OF DISBURSED OR NON-DISBURSED AMOUNTS. It is the intent
hereof to secure payment of the aforesaid Note and obligation whether the entire
amount shall have been advanced to the Mortgagor at the date hereof, or at a
later date, and to secure any other amount or amounts that may be added to the
Mortgage indebtedness under the terms of this instrument (all of which are
collectively referred to herein as the “secured indebtedness”), the entire
secured indebtedness being equally secured with and having the same priority as
any amounts advanced at the date hereof.

16.            LOAN DOCUMENTS. The loan closing documents, as herein referred to
and as referred to in the other loan documents, shall include this Mortgage, the
Note secured

 

Page 8

 


--------------------------------------------------------------------------------



 

hereby, Assignment of Rents, Leases, Profits and Contracts, and other documents
executed by Mortgagor to secure the loan evidenced by the Note secured hereby.

17.            ESCROW OF TAXES AND INSURANCE. Mortgagee reserves the right to
require Mortgagor to deposit with Mortgagee with each monthly installment of
principal and interest an amount equal to one-twelfth (1/12th) of the estimated
yearly taxes and assessments on the Real Property, plus one-twelfth (1/12th) of
the estimated yearly premium for the insurance policies required to be carried
hereunder, plus such additional amount as is sufficient to enable Mortgagee to
pay such taxes, assessments and premiums at least thirty (30) days before they
fall due. Such deposits shall not be, nor be deemed to be, trust funds, but may
be commingled with the general funds of Mortgagee, and no interest shall be
payable in respect thereof. Upon demand by Mortgagee, Mortgagor shall deliver up
any deficiency in the amounts necessary to enable Mortgagee to pay such taxes,
assessments and premiums. In the event of a default under the Mortgage Loan,
funds held by Mortgagee hereunder may be applied by Mortgagee to the Mortgage
Loan in such manner as Mortgagee may determine.

18.            HAZARDOUS SUBSTANCES..

a.   Mortgagor hereby represents that neither Mortgagor nor, to the best of
Mortgagor’s knowledge, any other person has ever used the Mortgaged Property as
a storage facility for any “Hazardous Substances”.

b.   Mortgagor hereby agrees to indemnify Mortgagee and hold Mortgagee harmless
from and against any and all losses, liabilities, including strict liability,
damages, injuries, expenses, including reasonable attorney’s fees, costs of any
settlement or judgment and claims of any and every kind whatsoever paid,
incurred or suffered by, or asserted against, Mortgagee by any person or entity
or governmental agency for, with respect to, or as a direct or indirect result
of, the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or release from the premises of any Hazardous
Substance (including, without limitation, any losses, liabilities, including
strict liability, damages, injuries, expenses, including reasonable attorney’s
fees, costs of any settlement or judgment or claims asserted or arising under
the Comprehensive Environmental Response, Compensation and Liability Act, any so
called federal, state or local “Superfund” “Superlien” laws, statutes, law,
ordinance, code, rule, regulation, order or decree regulating, with respect to
or imposing liability, including strict liability, substances or standards of
conduct concerning any Hazardous Substance), regardless of whether within the
control of Mortgagor.

c.   For purposes of this instrument, “Hazardous Substances” shall mean and
include those elements or compounds which are contained in the list of hazardous
substances adopted by the United States Environmental Protection Agency (EPA)
and the list of toxic pollutants designated by Congress or the EPA or defined by
any other Federal, state or local statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material as now or at any time hereafter in effect.

d.   If Mortgagor receives any notice of (i) the happening of any material event
involving the spill, release, leak, seepage, discharge or cleanup of any
Hazardous Substance on the land or in connection with Mortgagor’s operations
thereon, or (ii) any complaint, order, citation or material notice with regard
to air emissions, water discharges, or any other environmental health or safety
matter affecting Mortgagor (an

 

Page 9

 


--------------------------------------------------------------------------------



 

“Environmental Complaint”) from any person or entity including without
limitation the EPA, then Mortgagor shall immediately notify Mortgagee orally and
in writing of said notice.

e.   Mortgagee shall have the right, but not the obligation, and without
limitation of Mortgagee’s rights under this instrument, to enter onto the
Mortgaged Property or to take such other actions as it deems necessary or
advisable to cleanup, remove, resolve or minimize the impact of, or otherwise
deal with, any such Hazardous Substance or an Environmental Complaint pertaining
to the Mortgaged Property or any part thereof which, if true, could result in an
order, suit or other action against Mortgagor and/or which, in the sole opinion
of Mortgagee, could jeopardize its security under this instrument. All
reasonable costs and expenses incurred by Mortgagee in the exercise of any such
rights shall be secured by this instrument and shall be payable by Mortgagor
upon demand.

f.    Mortgagee shall have the right, in its sole discretion, to require
Mortgagor to periodically (but not more frequently than annually unless an
Environmental Complaint is then outstanding) perform (at Mortgagor’s expense) an
environmental audit and, if deemed necessary by Mortgagee, an environmental risk
assessment, each of which must be satisfactory to the Mortgagee, concerning the
Mortgaged Property, hazardous waste management practices and/or hazardous waste
disposal sites used by Mortgagor. Said audit and/or risk assessment must be by
an environmental consultant satisfactory to Mortgagee. Should the Mortgagor fail
to perform said environmental audit or risk assessment within thirty (30) days
of the Mortgagee’s written request, Mortgagee shall have the right, but not the
obligation, to obtain an environmental audit or risk assessment. All costs and
expense incurred by Mortgagee in the exercise of such rights shall be secured by
this instrument and shall be payable by Mortgagor upon demand or charged to
Mortgagor’s loan balance at the discretion of Mortgagee.

g.   Any breach of any warranty, representation or agreement contained in this
Section shall be an Event of Default hereunder and shall entitle Mortgagee to
exercise any and all remedies provided in this instrument, or otherwise
permitted by law.

IN WITNESS WHEREOF, the Mortgagor has hereunto set its hand and seal the day and
year first above written.

WITNESSES:

 




/s/ Jean Dunphy

 

ENCLAVES OF EAGLE NEST LLC, a Florida limited liability company

(Sign Name)

By: Enclaves Group, Inc., a Delaware corporation, its Managing Member

 

Jean Dunphy

 

By:

/s/ Daniel G. Hayes

(Print Name)

Daniel G. Hayes
Its President

/s/ Gail Testa

 

 

(Sign Name)

 


Gail Testa

 

 

(Print Name)

 

 

 

Page 10

 


--------------------------------------------------------------------------------



 

 

 

 

STATE OF

New York

COUNTY OF

Westchester

The foregoing instrument was acknowledged before me this 16th day of January,
2006, by DANIEL G. HAYES, President of ENCLAVES GROUP, INC., a Delaware
corporation, as Managing Member of ENCLAVES OF EAGLE NEST LLC, a Florida limited
liability company, who x is personally known to me or who ohas produced
______________ as identification.

 

/s/ David Jay Parker

 

Notary Public

NOTARY RUBBER STAMP SEAL

OR EMBOSSED SEAL

 

 

Printed Name

 

 

 

 

 

Commission No.

 

Expiration Date

 



 

Page 11

 


--------------------------------------------------------------------------------



 

 

Exhibit “A”

 

The Southeast ¼ of the Southeast ¼ , and the South ½ of the Southwest ¼ of the
Southeast ¼ of Section 30, Township 43 South, Range 25 East, Lee County,
Florida; Less those lands as described in Official Records Book 2705, Page 1460
and Official Records Book 3027, Page 500, of the Public Records of Lee County,
Florida.

 

Also less and except the following described parcel:

 

Parcel “5-A” Description

A tract or parcel of land lying in the Southeast one quarter (SE ¼) of Section
30, Township 43 South, Range 25 East, Lee County, Florida, being more
particularly described as follows:

 

Commence at the Southwest corner of the Southeast one quarter (SE ¼) of said
Section 30;thence N.00°16’46”W. for 474.72 feet along the West line of said
Southeast one quarter (SE ¼ ); thence N.88°32’01”E. for 36.87 feet to the
Northwest corner of a tract or parcel of land described in Official Records Book
2705 at Page 1460 and Official Records Book 3027 at Page 500, Public Records of
Lee County, Florida and the Point of Beginning.

 

From said Point of Beginning; thence continue N.88°32’01”E. for 300.00 feet to
the Northeast corner of said tract or parcel of land and point on a curve,
concave Southeasterly; thence Northeasterly along the arc of said curve, having
a radius of 630.00 feet, central angle of 30°48’20”, chord of 334.66 feet and
chord bearing of N.72°35’34”E for 338.73 feet to the end of said curve; thence
N.00°12’45”W. (non-radially) for 92.49 feet; thence S88°41’43”W. for 631.82 feet
along the North line of a tract or parcel of land as described in Official
Records Book 4561 at page 3421, said Public Records and the North line of South
one half (S ½ ) of the Southwest one quarter (SW ¼) of said Southeast one
quarter (SE ¼ ); thence S.00°54’28”W. for 186.28 feet along the Easterly Right
of way line of Coon Road as described in Official Records Book 2269, Page 4116
to the Point of Beginning.

 

Bearings mentioned herein are based on the West line of the Southeast one
quarter (SE ¼ ) of section 30, Township 43 South, Range 25 East bearing
N.00°16’46”W.

 

Also less and except right-of way for Coon Road.

 

 

Page 12

 

 

 